Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ann Cannoni on 6/16/2022.

The application has been amended as follows: 
	Cancelled claim 7.
Rejoined claims 5 and 6.
Amended claims 1, 5, and 6 as follows

	
(Currently Amended) A microwave-based thermal coupling chemical looping gasification device employing two sources, the device comprising the following components: 
a microwave radiation cavity; 
a loading recess of a microwave absorbing material filled with the microwave absorbing material; 
a quartz pipe reaction cavity between the microwave radiation cavity and the loading recess of the microwave absorbing material; the quartz pipe reaction cavity is driven to rotate by a motor; 

a first microwave generator consisting of a first magnetron, the first microwave generator is provided on a first outer side of the quartz pipe reaction cavity and located in the microwave radiation cavity; 
a second microwave generator consisting of a second magnetron, the second microwave generator is provided on a second outer side of the quartz pipe reaction cavity; and 
an infrared temperature-measuring probe group arranged at two ends of the first magnetron; 
wherein the loading recess is provided on the second outer side of the quartz pipe reaction cavity and located between the quartz pipe reaction cavity and the second microwave generator; Page 2 of 12Application No. 16/613,920 Paper Dated: June 2, 2022 In Reply to USPTO Correspondence of March 2, 2022 Attorney Docket No. 08692-1908361
two ends of the microwave radiation cavity are connected to a first three-way valve and a second three-way valve, respectively; 
the first three-way valve has a port A in communication with the ambient atmosphere; the second three-way valve has a port B in communication with a protection gas charging device for the microwave radiation cavity; the second three-way valve has a port A in communication with a port B of the first three-way valve via a pipeline; and a protection gas cooling device and a protection gas circulating fan are sequentially connected in series on the pipeline.

	5. (Currently Amended) A microwave-based thermal coupling chemical looping gasification method employing the two sources, the method, implemented by using the microwave-based thermal coupling chemical looping gasification device employing the two sources according to claim 4, comprises the following steps: 
Step 1: materials are placed in the middle of the quartz pipe reaction cavity, and a first end and a second end of the quartz pipe reaction cavity are made in communication with an inert carrier gas and a product collection device, respectively; first the air in the quartz pipe reaction cavity is removed by pre-purging, and then the carrier gas supply is maintained throughout the gasification process until the end of the reaction; 
Step 2: the first three-way valve is turned to the first position first position second position  second positiong and the protection gas cooling device form the closed loop; the protection gas circulating fan and the protection gas cooling device are started to circulate the inert gas in the closed loop; it is necessary to maintain a positive pressure of the microwave radiation cavity throughout the reaction process; if the 
Step 3: the motor is started to maintain the quartz pipe reaction cavity in a slow rotation state; then the first magnetron and second magnetron are is-started, with its-input power and frequency of the first magnetron and second magnetron controlled through a computer; the surface temperature of the materials is monitored by the infrared temperature probe group, and the temperature data are collected and stored by the computer; the temperature in the loading recess of the microwave absorbing material is monitored by a patch thermocouple, and the temperature data are also collected and stored by the computer.  

6. (Currently Amended) The microwave-based thermal coupling chemical looping gasification method employing the two sources according to claim 5, the method further comprising an end step: 
at the end of the reaction, the first magnetron and second magnetron are is-turned off, the positive pressure of the microwave radiation cavity is released, the radiation cavity lock is opened, and the quartz pipe reaction cavity is taken out for cleaning.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as set forth in REMARKS filed on 6/2/2022, none of the prior art in record, alone or in combination, fairly suggests or teaches  (i) a microwave-based thermal coupling chemical looping gasification device comprising the specific elements and the special arrangement of each element as cited in the amended claim 1 or (ii) a microwave-based thermal coupling chemical looping gasification method comprising the specific steps and the special performance of each step as cited in the amended claim 5. Therefore, claims 1-6 are allowable over the prior art in record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795